Case 3:19-cv-06601-BRM-TJB Document 51-14 Filed 10/04/19 Page 1 of 6 PageID: 945




                               Exhibit M
8/1/2019   Case 3:19-cv-06601-BRM-TJB
                                  Amarin'sDocument        51-14
                                           Fish-Oil-Derived         Filed
                                                            Drug Shows Great10/04/19
                                                                             Promise—WithPage   2 of 6 PageID: 946
                                                                                         Big Caveats



  Amarin's Fish-Oil-Derived Drug Shows Great
  Promise—With Big Caveats
                  Matthew Herper Forbes Staff
  Matthew
                  Healthcare
  Herper
                  I cover science and medicine, and believe this is biology's century.




  Heart attack, conceptual illustration   GETTY




  Vascepa, a fish-oil-derived heart drug, reduced the risk of dying from a heart attack or
  stroke in a major clinical trial, potentially providing a big benefit for patients and a boost
  to its maker, Amarin Pharmaceuticals of Bedminster, New Jersey, which makes no other
  products.


https://www.forbes.com/sites/matthewherper/2018/11/10/fish-oil-derived-drug-shows-great-promise--with-big-caveats/#5b2c1b5b3291   1/5
8/1/2019   Case 3:19-cv-06601-BRM-TJB
                                  Amarin'sDocument        51-14
                                           Fish-Oil-Derived         Filed
                                                            Drug Shows Great10/04/19
                                                                             Promise—WithPage   3 of 6 PageID: 947
                                                                                         Big Caveats

  But the result comes with a major asterisk. Cardiologists who reviewed the data
  for Forbes see a big problem with the study that could mean that it exaggerates Vascepa’s
  benefits: The placebo that was given in the study appears to have caused blood test
  changes that might have caused heart attacks, potentially exaggerating the medicine’s
  effectiveness. They also say they are puzzled as to how Vascepa works, because the data
  don’t conform to prior explanations of the medicine’s benefit. These surprises mean that
  instead of an open-and-shut case, which many experts expected, they are left with puzzles
  that could slow the medicine’s adoption by doctors and even lead to problems with
  insurance companies or the Food and Drug Administration.

  “This has caught most of us by surprise,” says Harlan Krumholz, the Harold H. Hines, Jr.
  Professor of Medicine at Yale University. He says he thinks a second clinical trial is
  needed to understand the result. He asks: “Is this a one-off chance finding, or is it a drug
  that is an amazing addition to our armamentarium?”

  The results, presented at the annual scientific meeting of the American Heart Association
  in Chicago this afternoon and published in the New England Journal of Medicine at the
  same time, are impressive. A total of 8,179 patients were followed for, on average, nearly
  five years. Half received four grams of Vascepa, which is distinct from over-the-counter
  fish oil supplements because it is a purified form in a high dose. The other half received a
  placebo containing mineral oil. Doctors counted the number of patients who died from
  cardiovascular disease, had a heart attack or stroke, needed a procedure to unblock a
  heart artery, or had chest pain. One of these problems happened in 17% of the patients
  who received Vascepa, and in 22% of the patients who received the placebo. That
  translates into a 25% reduction in the risk of one of those heart problems happening—a
  potentially historic benefit for heart patients.

  One worry was that this difference would have been driven by things like stent procedures
  and chest pain, and not by heart attacks or deaths. That wasn’t true at all. In fact, 5.2% of
  the patients on mineral oil died from cardiovascular causes, compared to 4.3% on
  Vascepa — striking 20% reduction in the risk of dying of heart disease. Again, that would
  be historic.



https://www.forbes.com/sites/matthewherper/2018/11/10/fish-oil-derived-drug-shows-great-promise--with-big-caveats/#5b2c1b5b3291   2/5
8/1/2019   Case 3:19-cv-06601-BRM-TJB
                                  Amarin'sDocument        51-14
                                           Fish-Oil-Derived         Filed
                                                            Drug Shows Great10/04/19
                                                                             Promise—WithPage   4 of 6 PageID: 948
                                                                                         Big Caveats

  But what seriously bothered five of the six cardiologists I spoke to was that the mineral oil
  had not behaved as a placebo at all. In other studies of cardiovascular drugs, blood test
  results on placebo do not budge. That’s not what happened here. Patients who received
  mineral oil saw their levels of low-density lipoprotein, the bad cholesterol, increase 10%
  to 84 milligrams per deciliter, 6% more than in the Vascepa group, according to the New
  England Journal of Medicine paper. What’s more, other blood test results used by
  cardiologists also went in the wrong direction. These changes were included in a
  supplement to the scientific paper, but not in the study itself. Levels of c-reactive protein,
  a measure of inflammation that is used to help calculate heart risk by some doctors,
  increased from 2.1 milligrams per liter to 2.8 milligrams per liter, a 30% increase. Could
  the placebo be causing some heart problems or strokes, making Vascepa look better than
  it really is?

  “It is a potential factor for driving the results that may result in an exaggeration of the
  benefits compared to what would be seen if there was a [true] placebo,” said Steven
  Nissen, chairman of cardiology at the Cleveland Clinic, who is conducting a study of a
  competing drug for AstraZeneca that chose to use corn oil, not mineral oil, as a placebo.
  “It’s about the magnitude of the result. It’s not that the result would completely
  disappear.”

  Adds Ethan Weiss, a cardiologist at UC-San Francisco: “The truth is, what we’re missing
  is a mechanism for what’s going on in these biomarkers in the placebo side. They’re all
  going in the wrong direction. You can’t get beyond the argument that there’s some
  biological mechanism of the placebo. You can’t say this is an inert placebo.”

  Two top cardiologists say the placebo issue was enough to shift them from being excited
  about Vascepa to having doubt. James Stein, the Robert Turell Professor of Medicine at
  the University of Wisconsin, says that when Amarin issued a press release about the study
  in September, he thought: “This is a home run!” The 25% reduction in cardiovascular
  events “floored” him, he says. But when he saw the supplement with the bad blood test
  values, that changed. “The supplement really concerned me,” he says. “It turned it all on
  its head for me.”



https://www.forbes.com/sites/matthewherper/2018/11/10/fish-oil-derived-drug-shows-great-promise--with-big-caveats/#5b2c1b5b3291   3/5
8/1/2019   Case 3:19-cv-06601-BRM-TJB
                                  Amarin'sDocument        51-14
                                           Fish-Oil-Derived         Filed
                                                            Drug Shows Great10/04/19
                                                                             Promise—WithPage   5 of 6 PageID: 949
                                                                                         Big Caveats

  Stein says he is worried not just about LDL and CRP but about APO-B, another blood test
  that many lipid experts believe is as much a better predictor of cardiovascular risk.
  Median APO-B levels increased from 83 mg/dL to as high as 89 mg/dL. “My suspicion is
  that there is a benefit, but that it’s much more mild than a first-line pass at the paper
  would suggest because of the harm in the placebo arm.”

  When I called Sekar Kathiresan, director of the Cardiovascular Disease Initiative at the
  Broad Institute and the Center for Genomic Medicine at Massachusetts General Hospital,
  in September with the results in Amarin’s press release, he exclaimed “That's awesome!
  Such great news for patients!" Now he says: “I was probably a little too enthusiastic with
  my initial comment.” He is worried about the placebo issue too. But he’s also concerned
  because the benefits didn’t seem to emerge in the expected way. The idea behind
  Amarin’s study was that Vascepa, like other fish-oil-derived drugs, would lower heart
  disease risk by reducing levels of particles of fat in the blood. It did, dropping them 22%
  to 170 mg/dL. But that’s not enough to explain the big benefit, he says. “The medicine
  works,” he says, “but what leaves me with a little bit of doubt is I don’t understand why.”

  Certainly, the placebo issue alone can’t explain away Vascepa’s benefits. A 6% difference
  in LDL, Kathiresan and other cardiologists say, would be expected to increase heart
  attacks and strokes by perhaps 4%. Deepak Bhatt of the Brigham and Women’s Hospital,
  the academic who led the study for Amarin, points out that the result of a similar
  medicine conducted in Japan, called Jelis, showed a 19% relative reduction. (Many
  cardiologists dismissed it because there was no placebo at all, and patients knew which
  drug they were taking.) “I don’t think the LDL is relevant to what’s going on, and even the
  triglyceride reduction doesn’t explain what we’re seeing.”

  Bhatt sees the same difference from expectations that Kathiresan is concerned by, but
  sees it as a positive. Eicosapentaenoic acid, or EPA, the active ingredient in Vascepa, has
  other properties aside from lowering triglycerides. These might include effects on
  inflammation, effects on blood thinning, and even changes to cellular membranes that
  might prevent sudden cardiac death. (An interesting finding noted by Kathiresan and
  Stein: Sudden cardiac deaths dropped 31% in the study, according to the supplement,
  which might mean that this drug has benefits on a hard-to-treat cardiovascular killer—

https://www.forbes.com/sites/matthewherper/2018/11/10/fish-oil-derived-drug-shows-great-promise--with-big-caveats/#5b2c1b5b3291   4/5
8/1/2019   Case 3:19-cv-06601-BRM-TJB
                                  Amarin'sDocument        51-14
                                           Fish-Oil-Derived         Filed
                                                            Drug Shows Great10/04/19
                                                                             Promise—WithPage   6 of 6 PageID: 950
                                                                                         Big Caveats

  but this study simply doesn’t prove that.) “I think these sorts of things are more likely the
  mechanism of benefit than anything having to do with triglycerides or lipids,” Bhatt says.

  Sanjay Kaul, a cardiologist at Cedars Sinai Hospital in Los Angeles, comes down on
  Bhatt’s side. “The effect size is impressively large, clinically important, and statistically
  persuasive,” he wrote via email. He argues that if the FDA doesn’t find more problems the
  results will be “practice-changing.”

  There could be issues with regulators. About a tenth of patients dropped out of the study
  (Bhatt counters that researchers were able to get vital signs on nearly 99% of them), and
  concerns about using mineral oil as a placebo have come up at previous FDA meetings
  about Vascepa. (Amarin notes that the FDA agreed to the mineral oil placebo.) But even if
  everything goes swimmingly at regulators, the questions raised by the study’s details will
  make things more difficult for a small company. That lowering triglycerides prevents
  heart attacks would have been an easy sell to both doctors and insurers. The far more
  complex questions raised by the detailed results of this Vascepa study require explaining.
  Certainly, more doctors will prescribe the drug now than would have before—but the
  result is also short of the blowout it looked like when only the 25% figure was available.

  That’s also likely to lead to new discussions about how clinical trials should be released.
  Amarin, like most drug companies of any size, issued its September press release because
  the results were material to its future, and its investors needed to know them. But should
  it have issued more (letting investors know about the placebo issue) or less (telling them
  only that the study had succeeded)? Lawyers, like doctors, will certainly have a lot to
  argue about based on these results.

  And patients? Well, eventually, they’ll have to decide for themselves.

  Amarin declined to make an executive available for this story, and said in a statement
  that it stands behind the results of the study.




https://www.forbes.com/sites/matthewherper/2018/11/10/fish-oil-derived-drug-shows-great-promise--with-big-caveats/#5b2c1b5b3291   5/5
